Citation Nr: 1418640	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-08 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than December 22, 2000, for the assignment of a 10 percent disability evaluation for degenerative arthritis of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative arthritis of the lumbar spine.

3.  Entitlement to an evaluation in excess of 20 percent for service-connected degenerative arthritis of the lumbar spine for the period from February 25, 2010, to August 31, 2013.  

4.  Entitlement to an evaluation in excess of 20 percent for service-connected degenerative arthritis of the lumbar spine for the period beginning September 1, 2013.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that granted service connection for degenerative arthritis of the lumbar spine with an initial evaluation of 10 percent and an effective date of December 22, 2000.  Jurisdiction of the case is currently with the VA RO in Los Angeles, California.  The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in July 2013.  The transcript of the hearing has been associated with the claims file.

The Board notes that in addition to the paper claims file there is a Virtual VA electronic claims file associated with the Veteran's claim.

The Board also notes that in July 2008 the Veteran filed a claim alleging clear and unmistakable error (CUE) in a rating decision dated October 1976, which, in pertinent part, denied a claim for service connection for a back disability.  The VA RO denied the Veteran's CUE claim in a September 2008 rating decision.  The Veteran did not appeal this decision and it became final in September 2009.  The Veteran's November 2008 notice of disagreement only appealed a July 2008 rating decision, which did not address the CUE claim.

The issue of entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine for the period beginning September 1, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim that may serve as a basis for service connection for degenerative arthritis of the lumbar spine was received no earlier than December 22, 2000.  

2.  The Veteran's service-connected degenerative arthritis of the lumbar spine was not shown to have been manifested by either moderate limitation of motion; or, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, for the period ending February 24, 2010.

3.  The Veteran's service-connected degenerative arthritis of the lumbar spine was not shown to have been manifested by either severe limitation of motion; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, for the period from February 25, 2010, to August 31, 2013.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 22, 2000, for an award of service connection for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2013).  

2.  The criteria for an initial evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 4.71a, Diagnostic Code 5242 (2013); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (as in effect prior to September 26, 2003).

3.  The criteria for an evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine for the period from February 25, 2010, to August 31, 2013, were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 4.71a, Diagnostic Code 5242 (2013); 38 C.F.R. § 4.71, Diagnostic Code 5292 (as in effect prior to September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claims the Veteran was mailed letters in June 2008 and August 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist the Veteran has also been met.  Service treatment records, and identified VA treatment records and private treatment records have been associated with the claims file.  The Veteran has not identified any outstanding medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  VA examinations were provided in April 2009, February 2010 and June 2012 to determine the nature, etiology and severity of the Veteran's disability.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed below, the VA examination reports are adequate.  The Veteran has not argued the contrary.  Thus, VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2013).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Earlier Effective Date

The Veteran argues that he is entitled to an effective date prior to December 22, 2000, for service connection for his degenerative arthritis of the lumbar spine.  He argues that the correct date should be July 7, 1976, when he first filed a claim for service connection for a lumbar spine disability.

Generally, the effective date of an award of a claim is the date of receipt of a claim or the date entitlement arose, whichever is later.  38 U.S.C.A § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e).  

A claim is a formal or informal communication in writing requesting determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  

The Veteran's original claim for service connection for a lumbar spine disability was filed with VA in July 1976.  In October 1976, the VA RO denied the claim.  The Veteran did not appeal, and in October 1977, the RO's decision became final.  See 38 U.S.C.A. § 7105.  

In December 1998, the Veteran filed to reopen his claim.  In January 1999, the VA RO denied the claim.  The Veteran did not appeal, and in January 2000, the RO's decision became final.  

In December 2000, the Veteran again filed to reopen his claim.  The RO did not undertake any development on the Veteran's claim.  In May 2008, the Veteran again filed to reopen his claim.  In July 2008, the RO denied the claim.  The Veteran appealed, and in July 2009, the RO granted the claim, assigning a 10 percent evaluation, with an effective date of December 20, 2000.  The Veteran appealed the issue of entitlement to an earlier effective date for service connection.  

In this case, since the Veteran did not file a timely notice of disagreement with the RO's July 1976 or January 1999 decisions, they became final, and are not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7104; Rudd v. Nicholson, 20 Vet. App. 296 (2006).  As noted above, CUE is not before the Board.  The Veteran filed a claim alleging a claim in July 2008 alleging CUE in the October 1976 rating decision.  However, the RO denied the CUE claim in a September 2008 rating decision, which the Veteran did not appeal.  Thus, these decisions are a legal bar to an effective date prior to the dates of those decisions.   The earliest date after the January 1999 RO decision that the Veteran expressed an intent to reopen his claim for service connection for a lumbar spine disability is December 22, 2000, which is the presently assigned effective date.  Under the controlling law and regulations outlined above, the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400(r).  Thus, the December 22, 2000, date of claim is the appropriate effective date, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls.  38 C.F.R. § 3.400.  Accordingly, the claim must be denied.  See 38 C.F.R. § 3.400(q)(2), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).

Increased Evaluations

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

In December 2000, the Veteran filed his claim.  During the course of this appeal, the rating criteria for spine disorders were changed effective September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  The new criteria are only applicable to the period of time since their effective date while the old criteria may be applied forward if in effect during the appeal period; the criteria most favorable to the claimant shall be applied.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  See also VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).

The Veteran's service-connected spine disability has been evaluated as 10 percent disabling for the period from December 22, 2000, until February 24, 2010, under Diagnostic Code 5242, for degenerative arthritis of the lumbar spine.  From February 25, 2010, to August 31, 2013, the Veteran's service-connected spine disability has been evaluated as 20 percent disabling under Diagnostic Code 5242.

Under Diagnostic Code 5003, as it existed prior to September 26, 2003, degenerative arthritis established by x-rays will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (as in effect prior to September 26, 2003), a 10 percent evaluation is warranted for slight limitation of lumbar spine motion.  A 20 percent evaluation is warranted for moderate limitation of motion. The schedular maximum evaluation of 40 percent is warranted where the limitation of motion in the lumbar spine is severe. 

Under the General Rating Formula for Diseases and Injuries of the Spine, which became effective September 26, 2003, an evaluation may be assigned with or without symptoms such as pain (regardless of whether it radiates), stiffness, or aching in the affected area.  

Diagnostic Code 5242 is evaluated using the General Rating Formula for Disease and Injuries of the Spine.  Under the General Rating Formula, a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  The maximum schedular evaluation of 100 percent is warranted for unfavorable ankylosis of the entire spine.  

Note 1 to the General Rating Formula provides to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note 2 to the General Rating Formula provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note 3 to the General Rating Formula provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note 4 to the General Rating Formula provides to round each range of motion measurement to the nearest 5 degrees.

Note 5 to the General Rating Formula provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note 6 to the General Rating Formula provides to separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

For the period from December 22, 2000, to February 24, 2010, the Veteran is in receipt of a 10 percent evaluation for his degenerative arthritis of the lumbar spine.  Based on a review of the record, the Board finds that a rating in excess of 10 percent is not warranted under either Diagnostic Code 5292 (in effect prior to September 26, 2003) or Diagnostic Code 5242.

VA treatment notes show that between 2000 and 2010 the Veteran complained of chronic low back pain.  In February 2001, the Veteran reported spondylolisthesis.  The Veteran was afforded x-rays and the examiner reported a 25% anterior slip of L5 over S1 and disc space narrowing at L5-S1 and L4-5 with associate facet joint degenerative changes at the same levels.  In April 2004, the Veteran reported chronic neck pain and low back pain.  The Veteran was afforded x-rays, which revealed a second-degree retrolisthesis of the sacrum in regard to L5 with a pars interarticularis defect.  The examiner noted degenerative changes with discogenic disease involving L4 through S1 mainly L5 S1.  The examiner also noted some bony impaction at L5 S1.

In April 2009, the Veteran was afforded a VA spine examination.  The Veteran reported stiffness, but no numbness, loss of bladder control or loss of bowel control.  He reported constant pain of the lower back that he described as burning, aching, and sharp, and a 9 on a scale of 1 to 10.  He reported that the pain was elicited by physical activity and lifting and relieved by rest and Salsalate.  He stated that his condition had not resulted in any incapacitation.  He also reported that he was unable to do strenuous activities, prolonged standing, sitting, walking or pending.

Upon physical examination, the examiner noted that the Veteran's posture and gait were within normal limits.  The examiner noted no evidence of radiating pain on movement, and no muscle spasm.  The examiner noted tenderness in the mid-low back area, and a negative straight leg raising test on the right and left.  The examiner noted no ankylosis of the lumbar spine.  The examiner reported that the Veteran's range of motion to be flexion to 70 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  The Veteran's combined range of motion was 210 degrees.  The examiner noted that joint function of the spine was additionally limited by pain after repetitive use, but was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  The examiner noted that there was no additional limitation in degree of range of motion. 

In sum, the record does not reflect that forward flexion of the thoracolumbar spine was less than 60 degrees; or that the combined range of motion of the thoracolumbar spine was not greater than 120 degrees; or that there was muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Thus, an initial evaluation in excess of 10 percent under Diagnostic Code 5242 is not warranted.  The Veteran's symptoms included pain and stiffness, which are considered under Diagnostic Code 5242.  Thus, an additional evaluation under a separate diagnostic code is not warranted.  

Further, the Board finds that an initial evaluation in excess of 10 percent under Diagnostic Code 5292 (in effect prior to September 26, 2003) is not warranted as there are no symptoms of moderate limitation of motion.  As noted above, the examiner noted the Veteran's limitation of motion to be only slightly less than normal.  

The Board has considered the DeLuca factors described in detail above.  The examiner noted that there was additional limitation due to pain, but no additional limitation due to fatigue, weakness, lack of endurance or incoordination.  A higher rating may only be granted based on a greater limitation of motion due to pain on use.  DeLuca, 8 Vet. App. 202.  The examiner indicated that the Veteran's pain on use did not cause a greater limitation of motion.  38 C.F.R. § 4.40.  Accordingly, the Board finds that an initial evaluation in excess of 10 percent is not warranted.

For the period from February 25, 2010, to August 31, 2013, the Veteran is in receipt of a 20 percent evaluation for his degenerative arthritis of the lumbar spine.  Based on a review of the record, the Board finds that an evaluation in excess of 20 percent is not warranted under either Diagnostic Code 5292 (in effect prior to September 26, 2003) or Diagnostic Code 5242.  

VA treatment notes show complaints of chronic low back pain from 2010 to 2013.  

In February 2010, the Veteran was afforded a VA spine examination.  The Veteran reported that his walking ability is limited to about a mile because of his back pain and that it would take him approximately half an hour to walk that distance.  He noted that his pain was associated with stiffness, spasm, and decreased range of motion.  He reported occasional numbness and tingling in the lower extremities with pain radiating to the bilateral lower extremities, right greater than left.  He denied symptoms of weakness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, dislocation, deformity, tenderness, drainage, effusion, or subluxation as a result of the joint condition.  He noted that the pain was constant and severe and made worse with physical activities.  He reported that the pain resulted in functional impairment including the ability to lift, carry, walk or stand for an extended period of time.  He denied hospitalizations or surgeries but noted that he missed 21 days of work that year because of his low back pain.  

Upon physical examination, the examiner noted evidence of painful motion, but no evidence of radiation of pain upon movement and no evidence of tenderness.  The examiner noted evidence of paraspinal muscle spasm at L3-L4, L4-L5 and L5-S1.  The examiner noted no ankylosis.  The position of the head was normal and there was symmetry in appearance and in spinal motion.  The spinal curvature was within normal limits.  There was no evidence of radiculopathy.  The examiner reported the Veteran's range of motion measurements as flexion to 50 degrees, extension to 25 degrees, right and left lateral flexion to 25 degrees, and right and left rotation to 30 degrees.  The Veteran's combined range of motion was 185.  Repetition was possible without additional limitation of motion.  Range of motion was additionally limited by pain and lack of endurance with pain having a major functional impact.  It was not limited by fatigue, weakness, or incoordination after repetitive use.

In June 2012, the Veteran was afforded another VA spine examination.  The Veteran reported that his back was the same as it had been for years.  He also reported that he had been experiencing his left foot "go numb" intermittently.  He reported that a chiropractor had been "able to keep it in check."  He stated that when he was not working his back pain was tolerable.  He reported taking Salsalate daily with a muscle relaxer.  He also reported walking approximately 1 to 3 miles, 3 times a week.  He reported flare-ups that impacted the function of his thoracolumbar spine and was unable to identify precipitating factors.  He reported his flare-ups were better with flexing hips and medication.  

Upon physical examination, the examiner reported the Veteran's range of motion measurements to be forward flexion to 45 degrees, extension to 30 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 25 degrees.  The Veteran's combined range of motion was 175.  The examiner noted that the Veteran was able to perform repetitive-use testing with three repetitions, and there was no additional limitation of range of motion.  The examiner reported no localized tenderness or pain to palpation for joints and soft tissue of the thoracolumbar spine.  The examiner also reported no guarding or muscle spasm of the thoracolumbar spine.  The Veteran's muscle strength was normal and there was no muscle atrophy.  The Veteran's reflexes and sensory examination were normal.  The Veteran's right and left straight leg raising test were negative and there were no signs or symptoms of radiculopathy or other neurologic abnormalities.  The examiner noted that there was no intervertebral disc syndrome and no incapacitating episodes.

In sum, the record does not reflect that there is forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Thus, an evaluation in excess of 20 percent under Diagnostic Code 5242 is not warranted.  The Veteran's symptoms included pain and stiffness, which are considered under Diagnostic Code 5242.  Thus, an additional evaluation under a separate diagnostic code is not warranted.  The Veteran also reported that his left foot would go numb occasionally.  As noted above, any associated objective abnormalities should be evaluated separately under an appropriate diagnostic code.  However, the examiner noted that there are no objective symptoms of a neurologic disability.  The examiner noted that the Veteran's reflexes and sensory examination were normal, the Veteran's right and left straight leg raising test were negative, and there were no signs or symptoms of radiculopathy or other neurologic abnormalities.  Accordingly, the Board finds that a separate rating for a neurologic abnormality is not warranted.  

Further, the Board finds that an evaluation in excess of 20 percent is not warranted under Diagnostic Code 5292 (in effect prior to September 26, 2003).  As noted above, there is no evidence of severe limitation of motion of the spine.  The examiner only noted moderate limitation of motion, as shown by the Veteran's limitation of motion measurements.

The Board has considered the DeLuca factors described in detail above.  The Board has determined that any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, or weakness, does not warrant a higher evaluation.  As noted, the Veteran has reported pain and flare-ups of pain, however, these symptoms are considered under Diagnostic Code 5242.  Further, the examiner noted that indicated that the Veteran's pain on use did not cause a greater limitation of motion.  Accordingly, the Board finds that an evaluation in excess of 20 percent for the period from February 25, 2010, to August 31, 2013, is not warranted.

Consideration has been given to assigning additional staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  The Veteran asserts that the assigned evaluations do not encompass the totality of his symptoms.  However, as noted above, the Board has found that higher evaluations are not warranted.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not in order.  38 C.F.R. § 3.321(b)(1).









	(CONTINUED ON NEXT PAGE)
ORDER

An effective date prior to December 22, 2000, for the assignment of a 10 percent disability evaluation for degenerative arthritis of the lumbar spine is denied.

Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative arthritis of the lumbar spine is denied.

Entitlement to an evaluation in excess of 20 percent for service-connected degenerative arthritis of the lumbar spine for the period from February 25, 2010, to August 31, 2013, is denied. 


REMAND

The Veteran contends that his symptoms warrant an evaluation in excess of 20 percent disabling for degenerative arthritis of the lumbar spine.  After the July 2013 Hearing, the record was held open for 60 days so that the Veteran could obtain a new examination from his doctor.  On September 5, 2013, the VA RO received a statement from the Veteran noting that he had recently seen his doctor at the VAMC Long Beach.  The Veteran requested that the VA RO obtain the September 2013 treatment records and forward his claims file to the Board for further development.  The VA RO sent the claims file to the Board without first obtaining the September 2013 treatment records.  

Given the foregoing, the Board has determined that a remand is warranted so that the RO/AMC can obtain any outstanding treatment records from the VA medical center, or otherwise identified by the Veteran.  These records should include the September 2013 records from the VAMC Long Beach identified by the Veteran in his September 2013 statement.  If the records are unavailable, the Veteran should be notified of the VA's inability to obtain the records before the case is returned to the Board for decision.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding treatment records, to include VA treatment records, and any other records identified by the Veteran should be obtained and added to the claims file.  Specifically, September 2013 treatment records from the VAMC in Long Beach should be associated with the claims file.  If the records are unavailable, the Veteran should be notified of the VA's inability to obtain the records.

2.  Then the RO/AMC should readjudicate the Veteran's claim of entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine for the period beginning September 1, 2013.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


